Title: From George Washington to the U.S. Senate, 31 March 1796
From: Washington, George
To: Senate


          
            Gentlemen of the Senate
            United States March 31st 1796
          
          The Treaty of Amity, Commerce and Navigation between the United States and Great Britain, requiring that Commissioners should be appointed to fix certain boundaries between the Territories of the contracting parties, and to ascertain the losses and damages represented to have been sustained by their respective Citizens and Subjects, as set forth in the fifth, Sixth and Seventh Articles of the Treaty; In order to carry those Articles into execution, I nominate as Commissioners on the part of the United States,
          
          For the purpose mentioned in the fifth Article, Henry Knox of Massachusetts:
          For the purpose mentioned in the Sixth Article, Thomas Fitzsimons of Pennsylvania, and James Innes of Virginia: and
          For the purpose mentioned in the Seventh Article, Christopher Gore of Massachusetts and William Pinckney of Maryland.
          
            Go. Washington
          
        